Exhibit 10.110




Security Agreement




I.

Security Interest.  For good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, Matthew L. Schissler (“Pledgor”)
hereby assigns and grants to Shelter Island Opportunity Fund, LLC (“Secured
Party”) a security interest in the Collateral (as hereinafter defined) to secure
the payment and the performance of the Obligations (as hereinafter defined).




II.

Collateral.  The pledge and security interest described above are granted in
respect of the following collateral (the “Collateral”):




A.

Description of Collateral.  All of Pledgor’s right, title, and interest in and
to 3,357,475 shares of Common Stock, par value $0.0001 per share (the “Shares”),
of Cord Blood America, Inc., a Florida corporation (the “Company”), all
certificates, options and rights of any nature whatsoever which may be issued or
granted in respect of the Shares while this Agreement is in effect, and all
dividends, distributions, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledgor’s interest in the Shares.




B.

Proceeds.  All additions, substitutes, replacements for and proceeds of the
property described in Section II.A (including all income and benefits resulting
from any of the above, including, without limitation, dividends or distributions
payable or distributable in cash, property, or stock; interest, premium and
principal payments; redemption proceeds, and subscription rights; and shares or
other proceeds of conversions or splits of any securities in such property).
 Any securities received by Pledgor which shall constitute such additions,
substitutes and replacements for, or proceeds of, the property described in
Section II.A., shall, if delivered to Pledgor, be held in trust by Pledgor for
the Secured Party and shall be delivered immediately to the Secured Party.




III.

Obligations.   The following obligations (collectively, the “Obligations”) are
secured by this Agreement:  all debts, obligations or liabilities now or
hereafter existing, absolute or contingent of the Pledgor, the Company or
Corcell, Ltd., a Nevada corporation (the “Issuer”), to the Secured Party,
whether voluntary or involuntary, whether due or not due, or whether incurred
directly or indirectly or acquired by the Secured Party by assignment or
otherwise, including, without limitation, those arising under the Put Option
Agreement, dated the date hereof, between the Company and the Secured Party.




IV.

Pledgor’s Warranties.  Pledgor hereby represents and warrants to the Secured
Party as follows:




A.

Authority and Compliance.  The Pledgor has full power and authority to execute
and deliver this Agreement and to incur and perform the obligations provided for
herein.  No consent or approval of any governmental authority or other third
party is or will be required as a condition to the enforceability of this
Agreement, and the Collateral is and will be in compliance in all material
respects with all laws and regulatory requirements to which it is subject.




B.

Binding Agreement.  This Agreement is duly authorized, executed and delivered by
the Pledgor and is enforceable against the Pledgor in accordance with its terms.
 The Collateral secures all of the Obligations, without limitation as to amount
or the nature of the Obligations, notwithstanding that Pledgor has delivered to
Secured Party a Guaranty, dated the date hereof, pursuant to which Pledgor’s
obligations thereunder are limited to $450,000.





--------------------------------------------------------------------------------




C.

Ownership.  Pledgor is the sole record and beneficial owner of the Collateral
and (i) the Collateral is and will be free and clear of any setoff, claim,
restriction, pledge, lien, security interest, encumbrance or other charge of any
type, except for the security interest created hereunder, (ii) the one-year
holding period under Rule 144 with respect to the Shares has concluded, (iii)
the Shares were acquired in a transaction that complied with the requirements of
the Securities Act of 1933, as amended, and all applicable state securities or
“blue sky” laws, (iv) at the date hereof, the aggregate number of shares of
Common Stock owned by Pledgor is 11,057,475 and (v) the Pledgor is an
“affiliate” of the Company for purposes of Rule 144.  The Shares have been duly
authorized and validly issued and are fully paid and non-assessable.




D.

No Conflict.  Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor the fulfillment of,
nor the compliance with, the terms, conditions or provisions hereof nor the
pledge of any Collateral, will conflict with, result in a breach of, or
constitute a default under (i) any relevant statute, law, ordinance, rule or
regulation applicable to Pledgor or the Collateral or (ii) any indenture,
agreement or other instrument, or any judgment, order or decree, to which
Pledgor is a party or by which any of its assets including, without limitation,
the Collateral, may be bound.  There is no litigation, claim or judicial,
administrative or governmental proceeding of which Pledgor has been notified or,
to the knowledge of Pledgor, threatened with respect to the Collateral, nor is
there any basis for any such litigation, claim or proceeding.




E.

Security Interest.  The pledge of the Collateral pursuant to this Agreement,
together with the delivery to the Secured Party of certificates with respect to
the Shares and stock powers in blank with respect thereto, creates a valid and
perfected first priority security interest in the Collateral, securing the
payment of the Obligations.




F.

Financing Statements.  No financing statement or similar instrument covering the
Collateral is or will be on file in any public office, and no security interest,
other than the one herein created, has attached or been perfected in the
Collateral or any part thereof.




V.

Pledgor’s Covenants.  Until full payment and performance of all of the
Obligations, unless the Secured Party otherwise consents in writing:




A.

Rights to Collateral.  Pledgor shall defend the Collateral against all claims
and demands of all persons at any time claiming any interest therein adverse to
the Secured Party.  Pledgor shall keep the Collateral free from all claims,
restrictions, encumbrances, security interests, pledges, liens, demands or
charges of any type, except the security interest hereby created.  Pledgor shall
not lease, lend, assign, or otherwise hypothecate, pledge or encumber the
Collateral or any interest therein.  Without Secured Party’s prior written
consent, Pledgor shall not consent to the amendment to any document, instrument
or agreement governing the terms of the Collateral or the rights of Pledgor with
respect thereto.




B.

Sale of Collateral; Value of Shares.  Without the prior written consent of the
Secured Party, Pledgor shall not sell or otherwise dispose of the Collateral or
any part thereof.




C.

Secured Party’s Costs.  Pledgor shall pay all costs reasonably necessary to
obtain, create, preserve, perfect, defend and enforce the security interest
created by this Agreement, collect the Obligations, and preserve, defend,
enforce and collect the Collateral, including but not limited to taxes,
assessments, reasonable attorney’s fees, legal expenses and expenses of sales.
 Whether the Collateral is or is not in the Secured Party’s possession, and
without any obligation to do so and without waiving Pledgor’s default for
failure to make any such payment, the Secured Party at its option may pay any
such costs and expenses and discharge encumbrances on the Collateral, and such
payments shall be a part of the Obligations and bear interest at the rate set
out in the documents evidencing the Obligations.  Pledgor agrees to reimburse
the Secured Party on demand for any costs so incurred.








2







--------------------------------------------------------------------------------

D.

Information and Inspection.  Pledgor shall (i) promptly furnish to the Secured
Party any information with respect to the Collateral requested by the Secured
Party; (ii) allow the Secured Party or its representatives to inspect and copy,
or furnish to the Secured Party or its representatives with copies of, all
records relating to the Collateral and the Obligations; and (iii) promptly
furnish the Secured Party or its representatives with any other information
reasonably requested by the Secured Party with respect to the Collateral.




E.

Additional Documents.  Pledgor shall sign and deliver, at the sole cost of
Pledgor, any instruments furnished by the Secured Party, including, without
limitation, financing statements and continuation statements, which are
necessary or desirable in the judgment of the Secured Party to obtain, create,
maintain and perfect the security interest hereunder and to enable the Secured
Party to comply with any federal or state law in order to obtain, create or
perfect the Secured Party’s interest in the Collateral or to obtain proceeds of
the Collateral.




F.

Notice of Changes.  Pledgor shall notify the Secured Party immediately of (i)
any material change in the Collateral, (ii) a change in Pledgor’s address
specified above and (iii) a change in any matter warranted or represented by
Pledgor in this Agreement.




G.

Possession of Collateral.  Pledgor shall deliver all investment securities and
other instruments and documents which are a part of the Collateral and in
Pledgor’s possession to the Secured Party immediately, or if hereafter acquired,
immediately following acquisition, in a form suitable for transfer by delivery
or accompanied by duly executed instruments of transfer or assignment in blank
with signatures appropriately guaranteed in form and substance suitable to the
Secured Party.




H.

Power of Attorney.  Pledgor appoints the Secured Party and any officer thereof
as Pledgor’s attorney-in-fact with full power in Pledgor’s name and on Pledgor’s
behalf to do every act which Pledgor is obligated to do or may be required to do
hereunder; provided, however, nothing in this paragraph shall be construed to
obligate the Secured Party to take any action hereunder nor shall the Secured
Party be liable to Pledgor for any action or the failure to take any action
hereunder.  This appointment shall be deemed a power coupled with an interest
and shall not be terminable as long as the Obligations are outstanding.  Without
limiting the generality of the foregoing, the Secured Party shall have the right
and power to receive, endorse and collect all checks and other orders for the
payment of money made payable to Pledgor representing any dividend, interest
payment or other distribution payable in respect of the Collateral or any part
thereof.




I.

Other Parties and Other Collateral.  No renewal or extensions of or any other
indulgence with respect to the Obligations or any part thereof, no modification
of any Transaction Documents, no release of any security, no release of any
person (including any maker, endorser, guarantor or surety) liable on the
Obligations, no delay in enforcement of payment, and no delay or omission or
lack of diligence or care in exercising any right or power with respect to the
Obligations or any security therefore or guaranty thereof or under this
Agreement shall in any manner impair or affect the rights of the Secured Party
under any law, hereunder, or under any other Transaction Document.  The Secured
Party shall not be required to file suit or assert a claim for personal judgment
against any person for any part of the Obligations or seek to realize upon any
other security for the Obligations, before foreclosing or otherwise realizing
upon the Collateral.




J.

Waivers by Pledgor.  Pledgor hereby waives (i) notice of the creation, advance,
increase, existence, extension or renewal of, and of any indulgence with respect
to, the Obligations; (ii) presentment, demand, notice of dishonor, and protest;
and (iii) notice of the amount of the Obligations outstanding at any time.
 Pledgor waives any right to require that any action be brought against any
other person or to require that resort be had to any other security.  Pledgor
further waives any right of subrogation or to enforce any right of action
against any other obligor on any Obligation or other pledgor to the Secured
Party of collateral for the Obligations until the Obligations are paid in full.








3







--------------------------------------------------------------------------------

K.

Additional Property.  Not later than 45 days after the date hereof, Pledgor
shall take all actions, and execute and deliver all documents, agreements and
instruments, reasonably requested by Secured Party to grant to Secured Party a
perfected second mortgage on certain property owned by Pledgor in Venice Beach,
California to further secure the Obligations.




VI.

Rights and Powers of the Secured Party.




A.

General.  Before or after an Event of Default, the Secured Party, without
liability to Pledgor, may: (a) take control of proceeds of the Collateral,
including stock or other securities received as distributions; (b) release any
Collateral in its possession to Pledgor, temporarily or otherwise; and
(c) exercise all other rights which an owner of such Collateral may exercise,
except that before an Event of Default shall occur, the Secured Party shall not
have the right to receive cash dividends, interest, premium and other cash
payments with respect to the Shares or to vote or dispose of the Shares.  At any
time, the Secured Party may transfer any of the Collateral or evidence thereof
into its own name or that of its nominee and if Secured Party is still in
possession of the Collateral after the Obligations have been paid in full,
Secured Party shall cause any Collateral that has been transferred to Secured
Party’s name or that of its nominee to be re-transferred into such names as
Pledgor shall reasonably request.  The Secured Party shall not be liable for
failure to collect any account or instruments, or for any act or omission on the
part of the Secured Party, its officers, agents or employees, except for its or
their own willful misconduct or gross negligence.  The foregoing rights and
powers of the Secured Party will be in addition to, and not a limitation upon,
any rights and powers of the Secured Party given by law, elsewhere in this
Agreement, or otherwise.




B.

Dividends and Voting Rights.  So long as no Event of Default has occurred,
Pledgor may (a) retain all cash dividends and cash distributions paid with
respect to the Shares and (b) subject to the provisions of Section V.A.,
exercise or refrain from exercising any and all voting and other consensual
rights pertaining to the Shares. The Secured Party will cooperate with any
reasonable requests of Pledgor to effectuate the foregoing.




C.

Convertible or Exercisable Collateral.  The Secured Party may present for
conversion or exercise any Collateral which is convertible or exercisable into
any other instrument or investment security or a combination thereof with cash,
but the Secured Party shall not have any duty to present for conversion or
exercise any Collateral unless it shall have received from Pledgor detailed
written instructions to that effect at a time reasonably far in advance of the
final conversion date to make such conversion possible.  Pledgor shall not
present for conversion or exercise any Collateral that is so convertible or
exercisable.




VII.

Default.




A.

Event of Default; Rights and Remedies.  If any Event of Default (as such term is
defined in the Debenture) shall occur, then, in each and every such case, the
Secured Party may, without (a) presentment, demand, or protest, (b) notice of
default, dishonor, demand, non-payment, or protest, (c) notice of intent to
accelerate all or any part of the Obligations, (d) notice of acceleration of all
or any part of the Obligations, or (e) notice of any other kind, all of which
Pledgor hereby expressly waives (except for any notice required under this
Agreement which may not be waived under any applicable law), at any time
thereafter exercise and/or enforce any of the following rights and remedies, at
the Secured Party’s option:




(i.)

Direct Delivery of Dividends and Other Distributions.  Direct that all
dividends, interest, premium and other payments with respect to the Collateral
of whatever kind or nature thereafter paid with respect to the Collateral be
paid directly to the Secured Party, and Pledgor shall execute and deliver to the
Secured Party any and all documents necessary to effectuate the foregoing.




(ii.)

Liquidation of Collateral.  Sell, or instruct any agent to sell, all or any part
of the Collateral, and direct such agent to deliver all proceeds thereof to the
Secured Party, and apply all proceeds to the payment of any or all of the
Obligations in such order and manner as the Secured Party shall, in its
discretion, choose.





4







--------------------------------------------------------------------------------




(iii.)

Acceleration.  Declare the Obligations immediately due and payable.




(iv.)

Uniform Commercial Code.  Exercise all of the rights, powers and remedies of a
secured creditor under the Uniform Commercial Code then in effect in the State
of New York.




Pledgor specifically understands and agrees that any sale or redemption by the
Secured Party of all or part of the Collateral pursuant to the terms of this
Agreement may be effected by the Secured Party at times and in manners which
could result in the proceeds of such sale or redemption being significantly and
materially less than might have been received if such sale or redemption had
occurred at different times or in different manners, and Pledgor hereby releases
the Secured Party and its officers and representatives from and against any and
all obligations and liabilities arising out of or related to the timing or
manner of any such sale or redemption.  The Pledgor agrees that the Collateral
may be sold as provided for in this Agreement and expressly waives any rights of
notice of sale, advertisement procedures, or related provisions granted under
applicable law, including the New York Lien Law.




VIII.

General.




A.

Parties Bound.  The Secured Party’s rights hereunder shall inure to the benefit
of the Secured Party and its successors and assigns, and in the event of any
assignment or transfer by the Secured Party of any of the Obligations or the
Collateral, the Secured Party thereafter shall be fully discharged from any
responsibility with respect to the Collateral so assigned or transferred, but
the Secured Party shall retain all rights and powers hereby given with respect
to any of the Obligations or Collateral not so assigned or transferred.  All
representations, warranties and agreements of Pledgor shall be binding upon the
successors and permitted assigns of Pledgor.




B.

Waiver.  No delay of the Secured Party in exercising any power or right shall
operate as a waiver thereof; nor shall any single or partial exercise of any
power or right preclude other or further exercise thereof or the exercise of any
other power or right.  No waiver by the Secured Party of any right hereunder or
of any default by Pledgor shall be binding upon the Secured Party unless in
writing, and no failure by the Secured Party to exercise any power or right
hereunder or waiver of any default by Pledgor shall operate as a waiver of any
other or further exercise of such right or power or of any further default.
 Each right, power and remedy of the Secured Party as provided for herein or in
any of the Transaction Documents, or which shall now or hereafter exist at law
or in equity or by statute or otherwise, shall be cumulative and concurrent and
shall be in addition to every other such right, power or remedy.  The exercise
or beginning of the exercise by the Secured Party of any one or more of such
rights, powers or remedies shall not preclude the simultaneous or later exercise
by the Secured Party of any or all other such rights, powers or remedies.




C.

Notice.  Notice shall be deemed reasonable if mailed postage prepaid at least
five (5) days before the related action to the address of the parties set forth
below, or to such other address as any party may designate by written notice to
the other party.  Each notice, request and demand shall be deemed given or made,
if sent by mail, upon the earlier of the date of receipt or five (5) days after
deposit in the mail, first class postage prepaid, or if sent by any other means,
upon delivery.




D.

Modifications.  No provision hereof shall be modified or limited except by a
written agreement expressly referring hereto and to the provisions so modified
or limited, which shall be signed by Pledgor and the Secured Party.  The
provisions of this Agreement shall not be modified or limited by course of
conduct or usage of trade.





5







--------------------------------------------------------------------------------




E.

Partial Invalidity.  The unenforceability or invalidity of any provision of this
Agreement shall not affect the enforceability or validity of any other provision
herein, and the invalidity or unenforceability of any provision of any
Transaction Document to any person or circumstance shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.




F.

Applicable Law and Venue.  This Agreement has been executed and delivered in the
State of New York and shall be governed by the laws of that State.  Wherever
possible each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Agreement.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement hereof), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  The parties hereby waive all rights to a trial by
jury.




G.

Financing Statement.  To the extent permitted by applicable law, a carbon,
photographic or other reproduction of this Agreement or any financing statement
covering the Collateral shall be sufficient as a financing statement.




H.

Definitions.  Capitalized terms used herein without definition have the meaning
ascribed to those terms in the Securities Purchase Agreement, dated the date
hereof, among, the Secured Party, the Company and the Issuer, and in the
Transaction Documents delivered pursuant thereto.








6







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed by their duly authorized representatives as of February 14, 2007.




SECURED PARTY:

 

PLEDGOR:

 

 

 

SHELTER ISLAND OPPORTUNITY FUND, LLC

Shelter Island GP, LLC, its Manager

 

 

 

 

 

By:

 

 

Name:

Title:

 

Name:  Matthew L. Schissler

 

 

 

Address for Notices:

One East 52nd Street

New York, New York 10022

Attention: Randall P. Stern

 

Address for Notices:

 c/o Cord Blood America, Inc.

9000 W. Sunset Boulevard, Suite 400

Los Angeles, California 90060






